NO. 07-10-00240-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

SEPTEMBER
15, 2010
 

 
JAICOURRIE FINLEY, APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE 47TH DISTRICT COURT OF POTTER
COUNTY;
 
NO. 61,383-A; HONORABLE DAVID GLEASON, JUDGE

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
ORDER OF DISMISSAL
            On
June 16, 2010, appellant, Jaicourrie Finley, filed a pro se notice of appeal with this Court
indicating appellant’s desire to appeal the district court’s “denial of an
injunction/protective order.”  On June
30, 2010, this Court received correspondence from appellant, entitled
“Appellant’s Brief,” that indicates that appellant is attempting to appeal the
denial of a motion for injunctive relief in his pending criminal
prosecution.  This “brief” expressly
indicates that the motion for injunctive relief was filed by court-appointed
counsel.  The clerk’s record in this
cause was received on September 9, 2010. 
The clerk’s record includes a “Motion for Order to Transfer to Another
Unit,” which was denied by the trial court, and appears to be the motion that
appellant is seeking to appeal.  This
motion was filed by counsel, and nothing in the clerk’s record indicates that
counsel has ever been permitted to withdraw from representation of appellant in
the underlying criminal proceeding.
Because appellants are not allowed to
have hybrid representation on appeal and because the record does not reflect
that appellant’s counsel has been permitted to withdraw from representation in
this matter, we may not consider the merits of appellant’s appeal.  See Ex parte
Taylor, 36 S.W.3d 883, 887 (Tex.Crim.App. 2001).
            Because
this correspondence was filed by appellant pro
se while appellant is represented by counsel, the Court hereby dismisses
the appeal without prejudice to refiling by counsel.
 
                                                                                                Per
Curiam